July 2, 1936. The opinion of the Court was delivered by
This action was commenced by the plaintiff, H.M. Watson, against the defendants, W.P. Kennedy, doing business as Piggly Wiggly Grocery Company, and N.N. Meece, in the Greenville County Court for damages alleged to have been sustained by the plaintiff on account of the wrongful acts of the defendants, and was tried in said Court before his Honor, John L. Plyler, County Judge, and a jury, resulting in a verdict for the plaintiff in the sum of $500.00 *Page 545 
actual damages. At the proper time during the trial of the case the defendants moved separately for a nonsuit, a directed verdict, and for judgment, notwithstanding the verdict for the plaintiff, and the same being refused, thereafter motion was made by the defendants for a new trial, which motion was also refused. Pursuant to due notice the defendants have appealed to this Court from the judgment entered on the verdict.
In connection with the history of the case we quote the following agreed statement appearing in the transcript of record for the purpose of an understanding of the issues presented: "This case arose out of a collision between trucks engaged in hauling produce from Florida. W.P. Kennedy is engaged in doing business in Greenville and Spartanburg, South Carolina, as `Piggly Wiggly Company.' His brother, John Kennedy, now deceased, worked for him at the time of the collision. N.N. Meece owned a truck, and Kennedy engaged Meece to send the truck to Tampa, Florida, to bring back for him a load of produce, which his brother, John Kennedy, was to buy. Meece sent the truck to Greenville for that purpose, same being driven by a colored man, John Young. About eleven P.M., on the night of March 26, 1935, John Kennedy, C.B. Winn and John Young left the store of W.P. Kennedy in Greenville on the Meece truck, going first to Spartanburg, S.C. carrying a load of produce from the Greenville store of W.P. Kennedy to his Spartanburg store. John Young drove the truck to Spartanburg. When John Kennedy, Young and Winn were ready to leave Spartanburg for the trip to Tampa, Florida, John Kennedy got under the steering wheel of the said truck and drove it from that point to a point 22 miles beyond Augusta, Georgia, on the Augusta-Jacksonville highway, where, some time after midnight, on the 27th day of March, 1935, he met a truck owned and driven by the respondent, H.M. Watson. A collision resulted and Watson's truck and load of produce were damaged." *Page 546 
The action was instituted by the plaintiff against the defendants for judgment on account of the damages alleged to have been sustained by the plaintiff in connection with the collision mentioned. It appears from the record that the several motions made on behalf of the defendant, W.P. Kennedy, were made "upon the ground that there was no evidence sufficient to go to the jury, or upon which a jury could base a verdict, or sufficient to sustain a judgment in order to show that John Kennedy was the agent or servant of W.P. Kennedy." It further appears from the record that the motion made on behalf of the defendant, N.N. Meece, was based upon the same ground as the several motions made on behalf of the defendant, W.P. Kennedy; it being the contention that there was no evidence to show that John Kennedy was the agent of N.N. Meece. No question as to the amount of damages is raised by the appeal, and the only exception presented by the appeal is upon the questions of agent or servant.
Since additional testimony bearing on the questions involved was offered after the motion for nonsuit was made, and before the motion for direction of a verdict was made, the testimony relating to these questions may be considered as a whole. In this connection we call attention to the following which we quote from the opinion in the case ofMoseley v. Southern Railway Company, 164 S.C. 193, 198,162 S.E., 94, 95, 96: "Even though a nonsuit should have been granted at the conclusion of plaintiff's testimony, yet, if the deficiency of evidence was supplied either on direct or cross examination of defendant's witnesses, neither a nonsuit nor a directed verdict could be granted at the conclusion of all the testimony."
Was there any testimony from which the jury might reasonably conclude that John Kennedy, a brother of W.P. Kennedy, was at the time in question the agent or servant of W.P. Kennedy? For the purpose of establishing such agency the record discloses that the defendant *Page 547 
W.P. Kennedy, was called as a witness by the plaintiff, and on direct examination W.P. Kennedy testified, in effect, that he had lived in Greenville thirteen years, was engaged in business, operating as the "Piggly Wiggly Store"; that John Kennedy was his brother, and was engaged in business with him. In this connection Mr. W.P. Kennedy further testified on direct examination by counsel for the plaintiff as follows:
"Q. On this particular occasion, what was John Kennedy's business down on the road between here and Jacksonville, Florida? A. He had gone to buy some produce.
"Q. For you? A. Yes, sir.
"Q. You own the Piggly Wiggly Company yourself? A. Yes, sir.
"Q. He was going down to buy it for you? A. Yes, sir."
He further testified that John Kennedy left with Mr. Winn and a colored boy named John Young.
"Q. They were all going down to buy the produce? A. Yes, sir.
"Q. And bring it back for Piggly Wiggly? A. Yes, sir."
In our opinion, this is some testimony from which the jury could reasonably infer that at the time in question John Kennedy was the agent of W.P. Kennedy, and it was therefore proper for the trial Judge to submit that issue to the jury, notwithstanding the fact that in answering questions by his counsel W.P. Kennedy gave testimony which may have been construed in a different light. As this Court has often held, when more than one reasonable inference can be drawn from the testimony bearing on questions involved, it is proper for the trial Judge to submit such issues to the jury. In this connection we may further state that in additional testimony given by W.P. Kennedy he stated, in effect, that his brother, John, went on the trip in question for the purpose of purchasing the goods in question.
The next question to be considered is: Was there any testimony to the effect that at the time in question John *Page 548 
Kennedy was the agent or servant of the defendant, N.N. Meece? The evidence discloses that the truck in question was owned by the defendant, N.N. Meece, and when this truck started on its said trip to Florida three persons went off on the same, namely, John Young, a Negro boy, C.B. Winn, and John Kennedy. According to the testimony of the defendant, Meece, the Negro boy, John Young, was in charge of this truck, and neither C.B. Winn nor John Kennedy had any control over it; that, according to previous instructions given by Meece to the Negro boy, John Young, John Young was to do all of the driving from Greenville, S.C. from whence the truck started, to a point in Florida, and return to Greenville, S.C.; and that neither of the other two had any authority to do any of the driving. It appears from the record in the case that Mr. Meece was well acquainted with John Kennedy and thought he was a very fine young man, and it further appears from the record that Mr. Meece had sent his truck on like trips for bringing and delivering goods to the defendant, W.P. Kennedy, on several occasions. It is shown from the record that Mr. Meece received from W.P. Kennedy the sum of $65.00 to make the trip with the truck referred to, and it is further shown from the record that when the truck reached Spartanburg, on the way to Florida, John Kennedy took his place at the wheel and drove the truck from Spartanburg to the point where the accident referred to occurred, which was near the City of Augusta, and was driving at the time in question. The record further discloses that this was done without any objection by the Negro Young. It seems reasonable to presume that Mr. Meece, the owner of the truck, would not or could not expect the Negro boy to do all of the driving from Greenville to Florida and return when there were sitting by him on the truck two others, one of which, John Kennedy, was well known to Mr. Meece and regarded highly by him. Considering the testimony as a whole, that referred to above as well as other testimony copied in the record, in our opinion, *Page 549 
the trial Judge committed no error in leaving it to the jury to say whether or not John Kennedy was an agent or servant of the defendant, Meece, at the time in question. We wish to further state that the fact that John Kennedy was driving the truck at the time in question was some evidence to go to the jury on the question of whether or not he was the servant of Meece and in possession of the truck as such servant. In this connection we call attention to the case ofChantry v. Pettit Motor Company (Miller v. Pettit MotorCo.), 156 S.C. 1, 152 S.E., 753. The said John Kennedy could, of course, be the joint agent of the two defendants, and under the testimony of the case we think that was a proper question for the jury.
The exceptions are overruled, and it is the judgment of this Court that the judgment of the lower Court be, and the same is hereby, affirmed.
Chief Justice Stabler is in accord with this view, but thinks that the judgment as to the defendant, Meece, should be affirmed upon a different ground from that herein stated. A majority of the Court, however, while holding that the judgment as to the defendant, W.P. Kennedy, should be affirmed, take the position, in an opinion by Mr. Justice Fishburne, concurred in by Justices Bonham and Baker, that a verdict should have been directed for the defendant, Meece, on the issue of agency. The judgment as to Meece, therefore, in accordance with that opinion, is reversed as the judgment of this Court, and judgment will be entered for him as directed. As to the defendant, W.P. Kennedy, doing business as Piggly Wiggly Grocery Company, the judgment is affirmed.
And it is so ordered.
MR. CHIEF JUSTICE STABLER concurs.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur in part and dissent in part.